Citation Nr: 1142313	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  07-36 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred for treatment at Lakeland Regional Medical Center from March 7 to March 9, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2004 decision in which the Tampa VAMC denied the claim for reimbursement of medical expenses incurred at Lakeland Regional Medical Center from March 6 to March 9, 2004.  The Veteran filed a notice of disagreement (NOD) in September 2004, and the Tampa VAMC issued a statement of the case (SOC) in October 2007.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2007.

In the October 2007 SOC, the Tampa VAMC informed the Veteran that reimbursement of medical expenses incurred on March 6, 2007, had been approved for payment, but that his claim for reimbursement of medical expenses incurred from March 7 to March 9, 2004, remained denied.  

In September 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In June 2009, the Board denied the Veteran's claim.  The Veteran appealed the June 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court granted a joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.  

For the reasons expressed below, the matter on appeal is being remanded to the Tampa VAMC for further action.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

In light of points raised in the parties' Joint Motion. the Board's review of the claims file, further development of the claim on appeal is warranted.  

The Veteran is seeking payment or reimbursement for unauthorized medical expenses incurred for treatment at Lakeland Regional Medical Center from March 7 to March 9, 2004.  Pertinent legal authority provides for the furnishing of care by VA hospitals, as well as reimbursement for private medical care when such is authorized by VA. Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.

In this case, the Veteran seeks reimbursement for private medical care not authorized in advance by VA.  Reimbursement or payment for expenses not previously authorized may be made only under the following circumstances: (a) treatment was for (1) an adjudicated service-connected disability; (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a Veteran who is permanently and totally disabled as a result of a service-connected disability; (4) for any illness, injury or dental disability in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31; and (b) such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.52, 17.120 (2011).

Failure to satisfy any one of the four criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  See 38 C.F.R. § 17.120 (2011); Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130 (2011).

As noted by the Board in June 2009, the Veteran in this case does not meet any of the four criteria listed above.  During the September 2008 Board hearing, the Veteran stated that he does not have any service-connected disabilities.  He does not contend nor does any evidence show he was participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Thus, the Veteran is not eligible for medical expense reimbursement under 38 U.S.C.A. § 1728.

Accordingly, the Veteran's claim was considered under pertinent provisions of The Millennium Health Care and Benefits Act, Pub. L. 106-117, codified at 38 U.S.C.A. § 1725 (West 2002 & Supp. 2011).  Under that statute-which also provides general authority for the reimbursement of non-VA emergency treatment-payment for emergency services may be made only if all of the conditions set forth in 38 C.F.R. § 17.1002 are met.  In particular, the following subsections are relevant to this case:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center).

(d) The claim for payment or reimbursement of any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that a Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time a Veteran becomes stabilized).

38 C.F.R. § 17.1002 (a), (b), (c), (d) (2011).

In its June 2009 decision, the Board found that reimbursement of treatment at Lakeland Regional Medical Center from March 7 to March 9, 2004, was not warranted under the Millennium Health Care and Benefits Act.  In making this decision, the Board found it undisputed that Lakeland Regional Medical Center is a facility held out as providing emergency care to the public, that the Veteran's initial treatment at Lakeland was for a medical emergency, and that a VA facility was not feasibly available at the time.  The Board, therefore, determined that the case turned on the issue of when the Veteran became medically stable for transfer to a VA facility.  In making this decision, the Board relied on a June 2007 statement of the VAMC's Chief Medical Officer (CMO), in which the examiner recommended a denial of the claim because as of March 7, 2004, the Veteran's condition had stabilized and he could have been transferred to a VA facility.  The Board noted that this opinion was the only competent, probative medical opinion of record, even considering the lay assertions of record, and denied the claim.

In the Joint Motion, the parties noted that VA's duty to provide a medical examination requires that the examination be adequate for rating purposes.  Citing Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2009), the parties emphasized that a medical opinion is not entitled to any weight if it contains only data and conclusions.  In this case, the parties indicated that the July 2007 CMO's opinion is inadequate because it does not contain a rationale for the conclusion reached, and consists merely of a form on which the CMO circled the code indicating that the medical are provided to the Veteran as of March 7, 2004 was "of such nature that the Veteran could have been safely transferred to a VA facility on that day."

Accordingly, the Board finds that an adequate medical an opinion is needed to fairly resolve the appellant's claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under the governing regulation, the determination of what point, if any, the Veteran could have been transferred from a non-VA facility to a VA medical facility for continuation of treatment must be made by a VA physician.  See Bellezza v. Principi, 16 Vet. App. 145 (2002) (endorsing the Board's conclusion that, under the regulation, only a VA physician is empowered to determine when a Veteran who received emergency hospital care at a non-VA facility could have been transferred to a VA medical center).  The physician must exercise "sound medical judgment" in making the determination, and it is the Board's responsibility to ensure that the VA's physician's determination as to the ending point of the medical emergency considers available medical opinions and records from non-VA care providers.  Id.  

Accordingly, the Tampa VAMC should arrange for a VA physician to review the record on appeal for purposes of providing such an opinion.  In so doing, the physician should specifically discuss, among other things, the June 2007 findings of the CMO.

The Board also points out that, in the Joint Motion, the parties directed the Board to address whether the September 2008 hearing testimony fits within the prejudicial error analysis set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In Bryant, the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The Board notes that effective August 23, 2011, VA amended its hearing regulations to clarify that the regulatory provisions governing hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board.  To this end, the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  Board hearings are instead governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence is no longer for application.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  

Nonetheless, even if the requirements noted in the Joint Motion are no longer deemed applicable, the Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  

Under these circumstances, to ensure that all due process requirements are met, and that the Veteran has full opportunity to supplement the record with appropriate evidence that substantiates every required element of the claim on appeal, prior to arranging for review of the claims file, the Tampa VAMC should undertake additional notification action. 

Specifically, the Tampa VAMC should, through a letter that provides written notice consistent with 38 C.F.R. § 3.103(c )(2), give the Veteran another opportunity to present information and/or evidence pertinent to these claims on appeal.  The Tampa VAMC's letter should inform the Veteran of the information and evidence necessary to support his claim for entitlement to payment or reimbursement of medical care expenses incurred for treatment at Lakeland Regional Medical Center from March 7 to March 9, 2004. 

Specifically, the Veteran should be advised to identify or submit evidence concerning whether the care rendered at Lakeland Regional Medical Center from March 7 to March 9, 2004 was for a continued medical emergency of such a nature that he could not have been safely discharged or transferred to a VA or other Federal facility.  The Tampa VAMC should notify the Veteran that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  
Thereafter, the Tampa VAMC should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the Tampa VAMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the Tampa VAMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the Tampa VAMC for the following action: 

1.  The Tampa VAMC should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for entitlement to payment or reimbursement of medical care expenses incurred for treatment at Lakeland Regional Medical Center from March 7 to March 9, 2004 that is not currently of record. 

The Veteran should be specifically advised to identify or submit evidence concerning whether the care rendered at Lakeland Regional Medical Center from March 7 to March 9, 2004 was for a continued medical emergency of such a nature that he could not have been safely discharged or transferred to a VA or other Federal facility.  


The Tampa VAMC should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, the Tampa VAMC should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file. If any records sought are not obtained, the Tampa VAMC should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time for the Veteran's response has expired, the Tampa VAMC should arrange to obtain a medical opinion from an appropriate physician.  The entire claims file, to include a complete copy of this REMAND must be made available to the physician.

Following review of the claims file, the physician should offer an opinion, consistent with sound medical judgment,  as to whether, and, if so, at what point(s), on or after March 7, 2004, if any, the Veteran could have been safely transferred from Lakeland Regional Medical Center to a VA medical facility for continuation of treatment.  The physician should specifically opine as to whether the Veteran could have been safely transferred (a) on March 7, 2004 (b) on March 8, 2004, and/or (c) on March 9, 2004. 

In rendering the requested opinion, the physician should specifically consider and discuss, among other things, the June 2007 opinion from the Chief Medical Officer to the effect that, as of March 7, 2004, the Veteran had stabilized and could have been transferred to a VA facility.

The physician should set forth all conclusions, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  To help avoid future remand, the Tampa VAMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the requested actions, and any additional notification and/or development deemed warranted, the Tampa VAMC should readjudicate the claim on appeal in light of all evidence (to particularly include all that added to the claims file since the Tampa VAMC's last adjudication of the claim) and legal authority.

6.  If the benefit sought on appeal remains denied, the Tampa VAMC must furnish to the appellant and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


